DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (U.S. PGPub No. 2021/0389635) in view of Kim (U.S. PGPub No. 2013/0265532).
Regarding claim 1, Wang teaches a display panel (Figs 2 and 3), comprising: an array substrate (Fig 3, 11; para 0051 lines 3-7) provided with a plurality of pixel areas (Fig 2, 20) at intervals, each of the plurality of pixel areas comprising a signal line (51) and a light-emitting diode (40) electrically connected with the signal line (Fig 2); and a plurality of compensation electrodes (Figs 2 and 3, 221 and 222) arranged at intervals and located on a surface of the array substrate (11), and the plurality of compensation electrodes (221, 222) corresponding to the plurality of light-emitting diodes (40) one by one (Fig 3).
However, Wang fails to teach a color filter substrate; a liquid crystal layer located between the array substrate and the color filter substrate; a common electrode located on a surface of the color filter substrate facing the liquid crystal layer.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the array substrate of Wang with the display device of Kim to have a display device that improves viewing angles which is very common in the art (see para 0010).
Regarding claim 2, Wang and Kim teaches all of the elements of the claimed invention as stated above.
Wang further teaches wherein the compensation electrodes (Fig 2, 221, 222) are located above the signal lines (51).
Regarding claim 3, Wang and Kim teaches all of the elements of the claimed invention as stated above.
Kim further teaches wherein the common electrode (240) is a transparent electrode.
Wang further teaches the compensation electrode (221, 222) is a conductive electrode.
Regarding claim 4, Wang and Kim teaches all of the elements of the claimed invention as stated above.
Wang further teaches a repairing line (Fig 2, 52) for connecting a compensation electrode corresponding to an abnormal light-emitting diode with a corresponding signal line when at least one of the abnormal light-emitting diode is detected.
Regarding claim 5, Wang and Kim teaches all of the elements of the claimed invention as stated above.
Wang further teaches wherein a voltage applied to a compensation electrode corresponding to the abnormal light-emitting diode is U1, and a voltage applied to a compensation electrode adjacent to the abnormal light-emitting diode is U2, wherein U2>U1 (VDD, VSS).

Wang further teaches wherein the repairing line is a laser-repairing line (52).
Regarding claim 7, Wang and Kim teaches all of the elements of the claimed invention as stated above.
Wang further teaches wherein signal lines are insulated and crossed to define the plurality of pixel areas (Fig 2).
Regarding claim 8, Wang and Kim teaches all of the elements of the claimed invention as stated above.
Wang further teaches wherein the signal lines comprise horizontal signal lines and vertical signal lines perpendicular to the horizontal signal lines, and two adjacent horizontal signal lines and two adjacent vertical signal lines enclose to define a pixel area (Fig 2).
Regarding claim 9, Wang and Kim teaches all of the elements of the claimed invention as stated above.
Wang further teaches wherein the compensation electrode is strip-shaped, and an extension direction of the compensation electrode is same as an extension direction of the signal line (Figs 2 And 3).
Regarding claim 10, Wang and Kim teaches all of the elements of the claimed invention as stated above.
Kim further teaches wherein a material of the transparent electrode comprises at least one of an indium tin oxide (ITO), an indium zinc oxide (IZO), a zinc oxide (ZnO), an indium oxide (In2O3), an indium gallium oxide (IGO) and an aluminum zinc oxide (AZO) (Fig 2, 240).

Claims 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (U.S. PGPub No. 2021/0389635) in view of Kim (U.S. PGPub No. 2013/0265532) and Lee et al (U.S. PGPub No. 2010/0214503).

However, Wang fails to teach a color filter substrate; a liquid crystal layer located between the array substrate and the color filter substrate; a common electrode located on a surface of the color filter substrate facing the liquid crystal layer.
Kim teaches a color filter substrate (Fig 2, 200); a liquid crystal layer (300) located between the array substrate (100) and the color filter substrate (200); a common electrode (240) located on a surface of the color filter substrate (200) facing the liquid crystal layer (300).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the array substrate of Wang with the display device of Kim to have a display device that improves viewing angles which is very common in the art (see para 0010).
However, Wang and Kim fails to teach a repairing method comprising: performing a detection process to determine whether at least one light-emitting diode is abnormal; and performing a repairing process to connect the compensation electrodes that corresponds to an abnormal light-emitting diode with a corresponding signal line when the abnormal light-emitting diode is detected.
Lee teaches a repairing method that detects broken signal lines and repairing the signal lines by electrically connecting the broken signal lines (para 0006).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Wang with a repairing method to 
Regarding claim 12, Wang, Kim and Lee teaches all of the elements of the claimed invention as stated above.
Wang further teaches wherein the compensation electrodes (Fig 2, 221, 222) are located above the signal lines (51).
Regarding claim 13, Wang, Kim and Lee teaches all of the elements of the claimed invention as stated above.
Wang further teaches wherein a voltage applied to a compensation electrode corresponding to the abnormal light-emitting diode is U1, and a voltage applied to a compensation electrode adjacent to the abnormal light-emitting diode is U2, wherein U2>U1 (VDD, VSS).
Regarding claim 14, Wang, Kim and Lee teaches all of the elements of the claimed invention as stated above.
Lee further teaches providing a repairing line for connecting the compensation electrodes corresponding to the abnormal light-emitting diode with the corresponding signal line when the abnormal light-emitting diode is detected (para 0006).
Regarding claim 15, Wang, Kim and Lee teaches all of the elements of the claimed invention as stated above.
Lee further teaches wherein the repairing line is a laser-repairing line (para 0006).
Regarding claim 16, Wang, Kim and Lee teaches all of the elements of the claimed invention as stated above.
Wang further teaches wherein signal lines are insulated and crossed to define the plurality of pixel areas (Fig 2).
Regarding claim 17, Wang, Kim and Lee teaches all of the elements of the claimed invention as stated above.

Regarding claim 18, Wang, Kim and Lee teaches all of the elements of the claimed invention as stated above.
Wang further teaches wherein the compensation electrode is strip-shaped, and an extension direction of the compensation electrode is same as an extension direction of the signal line (Figs 2 And 3).
Regarding claim 19, Wang, Kim and Lee teaches all of the elements of the claimed invention as stated above.
Kim further teaches wherein the common electrode (240) is a transparent electrode.
Wang further teaches the compensation electrode (221, 222) is a conductive electrode.
Regarding claim 20, Wang, Kim and Lee teaches all of the elements of the claimed invention as stated above.
Wang further teaches a display device (para 0005 lines 1-2). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM D PETERSON whose telephone number is (571)270-0249. The examiner can normally be reached Mon - Fri, 9:30am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM D PETERSON/Examiner, Art Unit 2871                                                                                                                                                                                                        
/NATHANAEL R BRIGGS/Primary Examiner, Art Unit 2871                                                                                                                                                                                                        3/27/2022